Citation Nr: 0928946	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  04-24 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by chronic cough and chest pain, including as due 
to an undiagnosed illness.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a disability 
manifested by fatigue and abdominal pain, including as due to 
an undiagnosed illness.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a disability 
manifested by joint pain of the bilateral knees and elbows, 
including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1971 to 
July 1975 and from November 1990 to May 1991.  He also served 
in the California Air National Guard.  His service included 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War.  See 38 C.F.R. §§ 3.2(i), 
3.317(d) (2008).

In a February 1997 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, denied the Veteran's claims for service connection 
for disabilities manifested by fatigue, abdominal pain, and 
joint pain of the bilateral knees and elbows, including as 
due to an undiagnosed illness.  Although notified of the 
decision, the Veteran did not perfect an appeal, and the 
decision became final.  In April 2003, the Veteran sought to 
reopen his claims for service connection for disabilities 
manifested by fatigue, abdominal pain, and joint pain of the 
bilateral knees and elbows, including as due to an 
undiagnosed illness.

The matters now on appeal come before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  In that decision, the RO denied 
the Veteran's claim for service connection for a disability 
manifested by chronic cough and chest pain, including as due 
to an undiagnosed illness.  The RO also reopened the 
Veteran's previously denied claim for service connection for 
a disability manifested by fatigue and abdominal pain, 
including as due to an undiagnosed illness, and denied it on 
the merits.  In the decision, the RO further denied the 
Veteran's petition to reopen his previously denied claim for 
service connection for a disability manifested by joint pain 
of the bilateral knees and elbows, including as due to an 
undiagnosed illness, finding that no new and material 
evidence had been submitted.

Regardless of what the RO has done, however, the Board must 
address the question of whether new and material evidence has 
been received to reopen the Veteran's claims for service 
connection for disabilities manifested by fatigue, abdominal 
pain, and joint pain of the bilateral knees and elbows, 
including as due to an undiagnosed illness.  This is so 
because the issue goes to the Board's jurisdiction to reach 
the underlying claims and adjudicate the claims de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  In other words, the Board is required 
to first consider whether new and material evidence is 
presented before the merits of a claim can be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Hence, the Board has characterized the claims for service 
connection for disabilities manifested by fatigue and 
abdominal pain and joint pain of the bilateral knees and 
elbows, including as due to an undiagnosed illness, as claims 
to reopen.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was enacted in November 
2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2009).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision that 
held that, in the context of a claim to reopen, VCAA notice 
must include an explanation of:  1) the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that the VCAA requires, 
in the context of a claim to reopen, that VA look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  See id.

In this case, the RO issued the Veteran a notice letter in 
April 2003.  That letter discussed, in part, the evidence 
necessary to establish a claim for service connection.  The 
letter also informed the Veteran of the need to submit new 
and material evidence to reopen his claims for service 
connection for disabilities manifested by fatigue and 
abdominal pain and joint pain of the bilateral knees and 
elbows; it also contained an explanation of what constitutes 
new and material evidence under relevant regulations.  The 
letter further gave a general explanation as to why the 
Veteran's prior claims for service connection for 
disabilities manifested by fatigue and abdominal pain and 
joint pain of the bilateral knees and elbows, including as 
due to an undiagnosed illness, were denied, citing the 
language of the relevant regulations.
 
However, the Board interprets the holding in Kent, supra, as 
requiring VA to inform the Veteran what specific evidence is 
necessary to reopen his claims for service connection for 
disabilities manifested by fatigue and abdominal pain and 
joint pain of the bilateral knees and elbows, including as 
due to an undiagnosed illness.  In the February 1997 rating 
decision that became final, the Veteran's claims were denied 
based on the lack of evidence showing that the Veteran's 
claimed fatigue, abdominal pain, or joint pain was manifest 
to a compensable degree within the prescribed period after 
his service in the Southwest Asia theater of operations 
during the Persian Gulf War.  As such, to reopen the claims, 
competent evidence would be required to show that the 
Veteran's claimed fatigue, abdominal pain, or joint pain was 
manifest to a compensable degree within the prescribed period 
after his service in the Southwest Asia theater of operations 
during the Persian Gulf War.  See 38 C.F.R. § 3.317 (2008).

Thus, the Board finds that action by the agency of original 
jurisdiction (AOJ) is required to satisfy the notification 
provisions of the VCAA in accordance with Kent, supra.  See 
also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service 
connection" claim; those five elements include:  (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the award).

As noted above, the VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify him 
what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008).  The Board 
notes that the Veteran was provided with notice concerning 
claims for direct service connection pursuant to the VCAA via 
the issuance of the April 2003 notice letter, which informed 
the Veteran that he needed to submit evidence documenting any 
current disability and showing that any such disability was 
incurred in or aggravated by service.  However, in that 
letter the RO did not provide the Veteran with notice of the 
legal criteria governing claims based on service connection 
for undiagnosed illness.  As the Veteran has stated a theory 
of entitlement to service connection based on having 
developed the disabilities due to an undiagnosed illness, the 
AOJ should, prior to re-adjudication in accordance with this 
remand, issue the Veteran a supplemental notice letter that 
specifically addresses the merits of his claims for service 
connection, to include notice of the issue of service 
connection for disabilities due to an undiagnosed illness.  
38 U.S.C.A. § 5103(a); 38  C.F.R. § 3.159(b); 3.317 (2008).  
See also Overton v. Nicholson, 20 Vet. App. 427 (2006).  

After providing the required notice, the AOJ should attempt 
to obtain any pertinent outstanding evidence for which the 
Veteran provides sufficient information and, if necessary, 
authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. § 
3.159.  See also Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve VA of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the action 
requested above, the AOJ should undertake any other 
development and/or notification action deemed warranted by 
the VCAA, including examination if such is warranted by 
evidence submitted by the Veteran pursuant to this remand, 
prior to adjudicating the claims on appeal.

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The AOJ must send to the Veteran 
and his representative a corrective 
VCAA notice that explains what 
constitutes new and material evidence 
and specifically identify the type of 
evidence (e.g., evidence that the 
Veteran's claimed fatigue, abdominal 
pain, or joint pain were manifest to a 
compensable degree within the 
prescribed period after his service in 
the Southwest Asia theater of 
operations during the Persian Gulf War) 
necessary to satisfy the elements of 
the underlying claims that were found 
insufficient in the previous February 
1997 denial, in accordance with Kent, 
supra.  Such notice must also 
specifically include the legal criteria 
governing claims for service connection 
for disabilities due to undiagnosed 
illness.  See 38 C.F.R. § 3.317 
(32008).

2.  After giving the Veteran opportunity 
to respond with new evidence, and after 
undertaking any other development deemed 
appropriate, the issues on appeal must be 
re-adjudicated in light of all pertinent 
evidence and legal authority.  If any 
benefit sought is not granted, the 
Veteran and his representative must be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.  The supplemental statement 
of the case should include citation to 
38 C.F.R. § 3.156(a) (2008).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

